Citation Nr: 0631185	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines




THE ISSUE

Entitlement to additional compensation for the grandchildren 
of the veteran who are claimed as dependents.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to September 1942, and 
again from November 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Philippines, which denied the 
benefit sought on appeal.


FINDING OF FACT

The veteran's grandchildren are not legitimate or 
illegitimate children of the veteran, have not been legally 
adopted by him, nor are they stepchildren to the veteran.


CONCLUSION OF LAW

Additional compensation for grandchildren of the veteran is 
not warranted.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. 
§§ 3.4, 3.57 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran requests that he be awarded additional 
compensation for his dependent grandchildren.  He asserts 
that he took responsibility for their needs when their mother 
died because their father is unemployed.  The veteran does 
not contend, nor has he submitted evidence to suggest, that 
he has taken a legal responsibility for the children by way 
of adoption or other legal proceeding.  There is absolutely 
no suggestion that the veteran is the father of the children 
portrayed as his grandchildren nor that he is the stepfather 
of the children.

The veteran has service-connected disabilities that are rated 
as 60-percent disabling and he is receiving additional VA 
compensation based on a total disability rating due to his 
unemployability.  As such, he is entitled to receive 
additional compensation for a spouse, child and/or dependent 
parent as per 38 C.F.R. § 3.4.  There is no provision, 
however, that allows for additional compensation for 
grandchildren.

The Board appreciates the veteran's argument that he should 
be paid additional compensation because he has taken 
responsibility for his grandchildren and the Board certainly 
commends the veteran for his efforts to assist these 
children.  There is, however, no provision within the law 
that will allow VA to extend the veteran's benefits to cover 
his grandchildren as they do no meet the legal definition for 
a child as outlined in 38 C.F.R. § 3.57.  Specifically, the 
grandchildren are not legitimate or illegitimate children of 
the veteran, children legally adopted by the veteran, or 
stepchildren of the veteran.  Therefore, the Board must deny 
the veteran's request for additional compensation for these 
children as a matter of law.






ORDER

Additional compensation for the grandchildren of the veteran 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


